Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Applicant’s amendment filed on 11/19/2021, wherein claims 1, 7, 13 have been amended, and claims 2-5, 25 have been cancelled.
Claims 1, 6-14, 16-24 are examined herein on the merits. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 6, 7, 8-9, 10, 11-12, 14, 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch et al. (US 2007/0276004, PTO-892 of record).
	Hirsch et al. discloses composition comprising ascomycins. It is taught that the ascomycin can be tacrolimus. See paras [0015]-[0016]. Hirsch et al. discloses a cream emulsion composition comprising an ascomycin such as 33-epichloro-33-desoxyascomycin, triglyceride (a first discontinuous phase containing 33-epichloro-33-desoxyascomycin, triglyceride, medium chain, 15 wt%), dimethicone (second discontinuous phase comprising second oil, 5 wt%), a continuous aqueous phase (water 52 % approximately), oleyl alcohol, sodium cetylstearyl sulfate (1 wt%), cetyl alcohol, stearyl alcohol, glyceryl monostearate (2 wt%), benzyl alcohol, propylene glycol (5 wt %). See EXAMPLE 1, para [0064]; pH is 5.5; the ratio of triglyceride to dimethicone is 3:1; surfactant (glyceryl monostearate 2 wt%), sodium cetylstearyl sulfate (1 wt%) i.e less than 5 wt % as in instant claim 4, in EXAMPLE1. The composition therein can contain triglyceride, cetostearyl ethylhexanoate, stearyl heptanoate or caprylate, diisopropyl adipate, tri-isononanoin, polyethyleneglycol-40 butyloctanol and trideceth-9, polyethyleneglycol-5-ethylhexanoate. See para [0030]. It is taught that the triglycerides can be caprylic/capric triglyceride. See para [0028]. It is taught that emollients can be mineral oil, hydrogenated polyisobutane, silicone oils such as dimethicone (dimethyl polysiloxane), cyclomethicone. See paras [0027]-[0028]. Regarding claim 14, Hirsch et al. teaches cream composition and can be applied topically to the skin i.e meets instant claim 14. It is taught that silicone such as dimethicone (dimethyl polysiloxane), or paraffin or petrolatum (vaseline) forms a hydrophobic protective film on the skin. See para [0027].
Hirsch et al. does not explicitly teach employment of tacrolimus in the composition comprising triglyceride (a first discontinuous phase triglyceride, medium chain, caprylic/capric triglyceride), dimethicone (second discontinuous phase comprising second oil), and water (a continuous aqueous phase).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ tacrolimus in the composition comprising triglyceride (a first discontinuous phase triglyceride, medium chain), dimethicone (second discontinuous phase comprising second oil), and water (a continuous aqueous phase) because Hirsch et al. teaches that tacrolimus can be used in the composition therein. One of ordinary skill in the art would have been motivated to employ tacrolimus as the active agent in the composition taught by Hirsch et al. comprising triglyceride (a first discontinuous phase triglyceride, medium chain), dimethicone (second discontinuous phase comprising second oil), and water (a continuous aqueous phase) with reasonable expectation of success of obtaining a composition that can be used for the desired therapeutic effect.
diisopropyl adipate (a first discontinuous phase) in the composition comprising tacrolimus, dimethicone (second discontinuous phase comprising second oil), and water (a continuous aqueous phase) because Hirsch et al. teaches that triglyceride, diisopropyl adipate can be used in the composition therein. One of ordinary skill in the art would have been motivated to employ diisopropyl adipate (a first discontinuous phase) in the composition taught by Hirsch et al. comprising dimethicone (second discontinuous phase comprising second oil), ascomycin can be tacrolimus, and water (a continuous aqueous phase) with reasonable expectation of success of obtaining a cream composition that can be used for the desired therapeutic effect.
Regarding the recitations “wherein the tacrolimus is substantially soluble in the first oil and substantially insoluble in the second oil; and wherein the phases are physically and chemically distinct” in claim 1, Hirsch et al. renders instant composition obvious, the property of such a claimed composition will also be rendered obvious by the prior art teachings, since the property, namely the solubility of tacrolimus in the composition, is inseparable from its composition. Therefore, if the prior art teaches the composition or renders the composition obvious, then the properties are also taught or rendered obvious by the prior art. 
Regarding the recitations “wherein the composition has a pH of from 3.5 to 6”, in claim 11, “wherein the composition has a pH of from 4.0 to 5.5”, in claim 24, “wherein the composition is stable for at least 12 months….” in claim 12, Hirsch et al. renders instant composition obvious, the property of such a claimed composition will also be rendered 
It would have been obvious to a person of ordinary skill in the art at the time of invention to obtain an emulsion composition with the specific mean droplet diameter of 1 to 30 µm (instant claim 10), mean droplet diameter of 1 to 20 µm (instant claim 23). It would have been obvious to a person of ordinary skill in the art at the time of invention to obtain the instant mean droplet diameter because obtaining desired mean droplet diameter in emulsion composition is nothing more than optimization of a well-known size limitation in emulsion compositions. Optimization of result specific parameters such as the differences in mean droplet diameter, the physical characteristics of particulate compositions is routine to a person of ordinary skill in the art.
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ dimethicone (second oil) in an amount of 10 to 30 wt% (instant claim 7), in an amount of 15 to 25 wt% (instant claim 21), in the composition taught by Hirsch et al. The optimization of amounts of known agents, is considered well in the competence level of an ordinary skilled artisan in science, involving merely routine skill in the art. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ dimethicone (second oil) and first oil in a weight ratio of 2:3 to 3:2 (instant claim 20), in the composition taught by Hirsch et 
Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ propylene glycol in an amount of less than 5 wt%, in an amount of less than 0.5 wt% (instant claims 5, 18-19), and surfactant in an amount of less than 1 wt %, less than 0.5 wt% (instant claims 16, 17) in the composition taught by Hirsch et al. The optimization of amounts of known agents, is considered well in the competence level of an ordinary skilled artisan in science, involving merely routine skill in the art. 
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).

Response to Arguments
Applicant’s arguments, and the Declaration filed by Nigel Crutchley on 03/22/2021 have been considered, but not found persuasive as discussed above and those found below.
Applicant argues that the Declaration by Dr. Nigel Crutchley explains why one having ordinary skill in the art would not interpret Example 1 of Hirsch et al. as inherently resulting in a composition having two discontinuous oil phases in a continuous aqueous phase, wherein the phases are physically and chemically distinct. (See Rule 132 Declaration at paragraphs 4(a)-(b) on pages 2-7). Applicant further argues that Hirsch et al. takes no steps that would result in the formation of two separate discontinuous phases, silicone oils such as dimethicone (dimethyl polysiloxane) in combination with triglycerides, diisopropyl adipate or isopropyl myristate. It is pointed out that triglycerides, diisopropyl adipate or isopropyl myristate are insoluble in dimethicone (dimethyl polysiloxane), and on combination of the tacrolimus with triglycerides, diisopropyl adipate or isopropyl myristate with dimethicone (dimethyl polysiloxane) two phases will form, and tacrolimus will be present in the triglycerides, diisopropyl adipate or isopropyl myristate phase. Further, Applicant’s remarks that one would need to perform additional processing steps if they wished to form two phases, even if the oils used were substantially immisible, Applicant is merely arguing this without any evidence. Hirsch renders obvious a composition comprising diisopropyl adipate (a first discontinuous phase) tacrolimus, dimethicone (second discontinuous phase comprising second oil), and water (a continuous aqueous phase), and meets the instant composition.
	Applicant argues that “the Rule 132 Declaration explains why one skilled in art would expect Example 1 of Hirsch et al. would result in a single discontinuous phase. In particular, this is because Hirsch et al. in paragraph [0065] teach a "heated homogenous oily phase" which suggests that the oily components are miscible thereby resulting in a single discontinuous phase”, (see Declaration, page 4, para 1). Applicant’s arguments have been considered. It is pointed out that the “homogeneous oily phase” does not mean that oils have to be miscible. Further, para [0065] of Hirsch, states that ascomycin diisopropyl adipate or triglycerides (a first discontinuous phase). Further, it is also pointed out once the cream formulation is obtained they will be different phases of diisopropyl adipate or triglycerides (a first discontinuous phase) tacrolimus, dimethicone (second discontinuous phase comprising second oil), and water (a continuous aqueous phase). Furthermore, Applicant’s remarks that “The oils used in Example 1 of Hirsch et al. form a single discontinuous phase”, it is pointed that Applicant is merely arguing this without any evidence.
	Applicant’s remarks that “in the chance that the dimethicone is of such a grade that it is not fully miscible with the other oils, the Rule 132 Declaration explains that one skilled in the art would expect formation of an oil-in-oil phase which is still a single discontinuous phase in an aqueous phase except that the single discontinuous phase is more complex.” Applicant’s remarks regarding different grades of dimethicone, Hirsch et al. teaches that silicone such as dimethicone (dimethyl polysiloxane), or paraffin or petrolatum (vaseline) forms a hydrophobic protective film on the skin i.e dimethicone (dimethyl polysiloxane) employed therein must be high molecular weight (high viscosity) grade. See para [0027]. If high viscosity grade dimethicone is employed dimethicone will form a dispersion in the homogeneous oily phase containing diisopropyl adipate or triglycerides (a first discontinuous phase), and on adding this to water will result in three phase as in instant claims.

Applicant’s remarks that one would not expect that tacrolimus being substantially soluble in the first oil and substantially insoluble in the second oil, it is pointed out that Hirsch et al. renders instant composition obvious, the property of such a claimed composition will also be rendered obvious by the prior art teachings, since the property, namely the solubility of tacrolimus in the composition, is inseparable from its composition. Therefore, if the prior art teaches the composition or renders the composition obvious, then the properties are also taught or rendered obvious by the prior art. 
Applicant’s remarks regarding good skin permeation of the active, it is pointed out that Hirsch et al. renders instant composition obvious, the property of such a claimed composition will also be rendered obvious by the prior art teachings, since the property, namely skin permeation of tacrolimus on application of the composition to skin, is inseparable from its composition. Therefore, if the prior art teaches the composition or renders the composition obvious, then the properties are also taught or rendered obvious by the prior art. 

 18, 19, 20, 21, 23, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tamarkin et al. (US 20050232869, PTO-1449).
Tamarkin et al. discloses a topical composition comprising isopropyl myristate and tacrolimus (a first discontinuous phase, isopropyl myristate 12 wt %); mineral oil (a second discontinuous phase, 12 wt%, meets instant claim 7 limitation), dimethicone (second oil, 3.0 wt%); and water (an aqueous continuous phase, 39.5 wt% water, meets instant claim 8 limitation); wherein the isopropyl myristate and mineral oil are in a ratio of 1:1 i.e meets claim 6, 20 limitation. See para [0166], example 7, WO-2. The surfactants glyceryl monostearate (0.5 wt %), MYRJ 52 (3 wt%), TWEEN 80 (1 wt%) are present in the composition. See example 7; para [0108]. The composition comprises at least 10 wt% of water i.e meets instant claim 8. It is taught that the surface active agents are present in the range of 0.1 to 5 % i.e meets instant claims 16, 17, typically less than 2%. See page 9, para [0115]. Tamarkin et al. teaches that suitable emollients include hexyleneglycol, propylene glycol, isostearic acid derivatives, isopropyl palmitate, isopropyl isostearate, diisopropyl adipate…See para [0087]. It is taught that the compositions therein can be in the form of cream, lotion, gels and ointments. See para [0004].
Tamarkin et al. does not teach diisopropyl adipate in the composition therein i.e does not provide an example.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ diisopropyl adipate in the composition comprising tacrolimus, mineral oil, dimethicone, and water because Tamarkin et al. teaches that suitable emollients such as isostearic acid derivatives, isopropyl palmitate, isopropyl isostearate, diisopropyl adipate can be used in the 
It would have been obvious to a person of ordinary skill in the art at the time of invention to obtain an emulsion composition with the specific mean droplet diameter of 1 to 30 µm, mean droplet diameter of 1 to 20 µm (instant claim 23). It would have been obvious to a person of ordinary skill in the art at the time of invention to obtain the instant mean droplet diameter because obtaining desired mean droplet diameter in emulsion composition is nothing more than optimization of a well-known size limitation in emulsion compositions. Optimization of result specific parameters such as the differences in mean droplet diameter, the physical characteristics of particulate compositions is routine to a person of ordinary skill in the art. 
Regarding the recitation “wherein the tacrolimus is substantially soluble in the first oil and substantially insoluble in the second oil; and wherein the phases are physically and chemically distinct” in claim 1, Tamarkin et al. renders instant composition obvious, the property of such a claimed composition will also be rendered obvious by the prior art teachings, since the property, namely the solubility of tacrolimus in composition, is inseparable from its composition. Therefore, if the prior art teaches the composition or renders the composition obvious, then the properties are also taught or rendered obvious by the prior art. 
 Tamarkin et al. renders instant composition obvious, the property of such a claimed composition will also be rendered obvious by the prior art teachings, since the property, namely the stability of composition, and pH of the composition are inseparable from its composition. Therefore, if the prior art teaches the composition or renders the composition obvious, then the properties are also taught or rendered obvious by the prior art. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ second oil in an amount of 15 to 25 wt% (instant claim 21), in the composition. The optimization of amounts of known agents, is considered well in the competence level of an ordinary skilled artisan in science, involving merely routine skill in the art. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ second oil and first oil in a weight ratio of 2:3 to 3:2 (instant claim 20), in the composition. The optimization of amounts of known agents, is considered well in the competence level of an ordinary skilled artisan in science, involving merely routine skill in the art. 
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).

Response to Arguments
Applicant’s arguments, and the Declaration filed by Nigel Crutchley on 03/22/2021 have been considered, but not found persuasive as discussed above and those found below.
Applicant argues that the Rule 132 Declaration by Dr. Nigel Crutchley at paragraph 4(a) and (c) on pages 2, 3, 7-9 explaining why one skilled in the art would not expect to see, in Example 7 of Tamarkin et al., two discontinuous oil phases in an aqueous continuous phase, wherein the phases are physically and chemically distinct, according to the present invention. To summarize, one would expect that the oils of Tamarkin et al. are miscible. Applicant further argues that Tamarkin et al. take no steps that would result in the formation of two separate discontinuous phases, such as "by dispersing the first oil and second oil individually in the continuous phase without pre- mixing the oils" as taught by the published application at paragraph [0026]”. Applicant is merely arguing that the discontinuous phase is aqueous and the continuous phase is oil-based; and the oil phase must form a single phase without providing any evidence. For, example silicone oil and mineral oil do not form a single phase. The composition taught by Tamarkin also contains silicone oil (dimethicone, 3.0 %, WO-2) which meets the instant second oil; and mineral oil and isopropyl myristate in combination with dimethicone will form two phases as in instant claims. Further, instant claims are drawn to a composition and not a method of making the composition, and Tamarrkin et al. renders instant composition obvious.
Applicant argues that “one skilled in the art would not expect that the composition of Tamarkin et al. would result in tacrolimus being substantially soluble in the first oil and substantially insoluble in the second oil according to the present invention”. Applicant’s 

Prior Art made of Record:
US 2009221625, Hirsch…Example 4;
US 2009137523;
Loupenok (US 20100221194); mineral oil, isopropyl myristate; water;
EP2308468 or US "20120184511", PTO-1449…microemulsions of tacrolimus, water, isopropylmyristate, lecithin, PEG20-glycerol monostearate…Table 4,;
US"8574563"….
US 20120156144…EXAMPLE 10, water in oil emulsion, tacrolimus, mineral oil, isopropyl myristate;
US 20050232869…..EXAMPLE 7, similar to above.

Conclusion
Claim 13 is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627